Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alphonso A. Collins, Reg. No. 43,559 on November 3, 2021.
	The application has been amended as follows:
	In the claims:

	1. (Currently Amended) A method for functionally secure connection identification during a data exchange between two communication subscribers in a communication system, a first communication subscriber operating as a data provider with a first address identifier and a second communication subscriber operating as a data requester with a second address identifier, the method comprising:
sending, by the second communication subscriber, an order number of the data request generated based on date and time and its second address identifier to the first communication subscriber, via a request of safety-related data of the first communication subscriber in a request message;
responding, by the first communication subscriber with a response message comprising the safety-related data, the first address identifier, the order number and the second address identifier;
determining, after receipt of the response message in the second communication subscriber, whether said message contains the second address identifier of the requesting second communication subscriber, whether this message contains the order number of the request message of the second communication subscriber and whether this message comprises the first address identifier of the requested first communication subscriber; and
accepting the safety-related data in an event that all checks are positive, otherwise discarding the safety-related data when any of the checks is not positive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435